Exhibit 10.11

CIRRUS LOGIC, INC. 2006 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF PERFORMANCE AWARD

 

Holder’s Name:     FIRST  NAME         LAST  NAME     Holder’s Address:
    ADDRESS  LINE  1         ADDRESS  LINE  2         ADDRESS  LINE  3    
    CITY,     STATE         ZIPCODE         COUNTRY    

You (“Holder”) are hereby granted a performance award (this “Performance Award”)
of Performance-Based Restricted Stock Units (“PBRSUs”), whereby each PBRSU
represents the right to receive shares of Common Stock of Cirrus Logic, Inc.
following the applicable vesting date, subject to the terms and conditions of
the Cirrus Logic, Inc. 2006 Stock Incentive Plan (the “Plan”) and the related
Performance Award Agreement (the “Performance Award Agreement”), as set forth
below. Capitalized terms used but not defined herein shall have the meanings set
forth in the Plan. The term “Performance Award” shall have the same meaning as
the term “Performance Award” set forth in the Plan, and this Award, the
Performance Award Agreement, and the Plan shall each be interpreted accordingly.

 

Grant Number:     OPTION  NUMBER     Date of Grant:     OPTION  DATE     Target
Number of Performance Awards Granted:     TOTAL  SHARES  GRANTED    
Maximum Number of PBRSUs:     MAX  SHARES  GRANTED     Performance Period:
    PERFORMANCE  PERIOD     Performance Measures: Relative Total Shareholder
Return as defined by the Company’s Compensation Committee on
%%COMP  APPROVAL  DATE     Expiration Date to Accept: 2 business days prior to
vest date

Failure to execute and return the documents applicable to this Award before the
Expiration Date to Accept set forth above will render this Award and the grant
of the Performance Award invalid.



--------------------------------------------------------------------------------

By your signature or electronic acceptance of this Notice of Grant and the
signature of the Company’s representative below, you and the Company hereby
acknowledge your acceptance of this Award of PBRSUs granted on the Date of Grant
indicated above, which has been issued under the terms and conditions of the
Plan and the Performance Award Agreement. You further acknowledge receipt of a
copy of the Plan and the Performance Award Agreement and agree to all of the
terms and conditions of the Plan and the RSU Agreement, which are incorporated
in this Award by reference.

 

HOLDER: CIRRUS LOGIC, INC.

 

By:

 

Signature Gregory S. Thomas

 

Printed Name

 

Date

10-2010